          Case 3:16-cv-01530-JAH Document 3 Filed 09/07/21 PageID.51 Page 1 of 6



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOHN LEENDERT OSKAM,                                 Civil No.: 16cv01530 JAH
                                        Petitioner,       Criminal No.: 11cr00614 JAH
12
13   v.                                                   ORDER DENYING MOTION TO
                                                          VACATE, SET ASIDE OR
14   UNITED STATES OF AMERICA,
                                                          CORRECT HIS SENTENCE UNDER
15                                    Respondent.         28 U.S.C. § 2255 [Doc. Nos. 42, 51]
16
17           Petitioner John Oskam moves this Court to vacate and correct his sentence under 28
18   U.S.C. section 2255. Respondent opposes the motion. After a thorough review of the
19   record and the parties’ submissions, and for the reasons set forth below, this Court DENIES
20   Petitioner’s motion.
21                                        BACKGROUND
22           On July 25, 2011, Petitioner pled guilty to 11 counts of bank robbery in violation of
23   18 U.S.C. sections 2113(a) and (d), and one count of using and carrying a firearm in relation
24   to a crime of violence in violation of 18 U.S.C. section 924(c). See Doc. Nos. 27, 28. On
25   October 17, 2011, the Hon. M. James Lorenz sentenced Petitioner to 135 months in prison
26   on counts 1 through 11 as to each count, to run concurrent to each other and 84 months on
27   count 12, to run consecutive to count 9 for a total of 219 months, followed by 5 years of
28   supervised release for each count, to run concurrently. See Doc. Nos. 34, 37.

                                                      1
                                                             16cv01530 JAH   Criminal No.: 11cr00614 JAH
        Case 3:16-cv-01530-JAH Document 3 Filed 09/07/21 PageID.52 Page 2 of 6



 1           On June 17, 2016, Petitioner filed a motion seeking relief under 28 U.S.C. section
 2   2255.    Doc. Nos. 42, 43.      The action was subsequently transferred to this Court.
 3   Respondent filed an opposition and Petitioner filed a reply. Doc. Nos. 48, 49. Petitioner,
 4   later, filed supplemental briefing. Doc. No. 50. Thereafter, Petitioner filed an amended
 5   motion to vacate in which he renews and amends his petition to include all claims and
 6   arguments presented in his original petition, reply and supplement briefing to ensure his
 7   petition is timely filed. Doc. No. 51.
 8                                      LEGAL STANDARD
 9           A section 2255 motion may be brought to vacate, set aside or correct a federal
10   sentence on the following grounds: (1) the sentence “was imposed in violation of the
11   Constitution or laws of the United States,” (2) “the court was without jurisdiction to impose
12   such sentence,” (3) “the sentence was in excess of the maximum authorized by law,” or (4)
13   the sentence is “otherwise subject to collateral attack.” 28 U.S.C. § 2255(a).
14                                            DISCUSSION
15           Petitioner asserts he should not have received a sentence of seven years for the
16   section 924(c) count because armed bank robbery is not a crime of violence. He argues
17   the residual clause of section 924(c) is unconstitutionally vague based upon the Supreme
18   Court’s ruling in Johnson v. United States, 576 U.S. 591 (2015). In opposition, Respondent
19   argues the motion should be dismissed because Petitioner waived his right to collaterally
20   attack his sentence and he procedurally defaulted his claims. Respondent further argues
21   Petitioner fails to carry his burden of proving he was convicted under the residual clause
22   of section 924(c).
23   I. Waiver
24           Respondent contends the motion should be dismissed because Petitioner waived his
25   right to collaterally attack his sentence. Petitioner waived his right to appeal or collaterally
26   attack his sentence in his plea agreement. See Plea Agreement at 9 (Doc. No. 27). A
27   knowing and voluntary waiver of a statutory right is enforceable. United States v. Navarro-
28   Botello, 912 F.2d 318, 321 (9th Cir. 1990). The right to collaterally attack a sentence

                                                    2
                                                            16cv01530 JAH    Criminal No.: 11cr00614 JAH
        Case 3:16-cv-01530-JAH Document 3 Filed 09/07/21 PageID.53 Page 3 of 6



 1   pursuant to 28 U.S.C. section 2255 is statutory in nature, and a defendant may therefore
 2   waive the right to file a section 2255 petition. See United States v. Abarca, 985 F.2d 1012,
 3   1014 (9th Cir. 1993) (holding that, by entering a plea agreement whereby defendant waived
 4   right to appeal his sentence, defendant relinquished his right to directly or collaterally
 5   attack his sentence on the ground of newly discovered exculpatory evidence). The scope
 6   of a section 2255 waiver may be subject to potential limitations.            For example, a
 7   defendant’s waiver will not bar an appeal if the trial court did not satisfy certain
 8   requirements under Federal Rule of Criminal Procedure 11 to ensure that the waiver was
 9   knowingly and voluntarily made. See Navarro-Botello, 912 F.2d at 321. Such a waiver
10   might also be ineffective where the sentence imposed is not in accordance with the
11   negotiated agreement or violates the law. See Id.; United States v. Littlefield, 105 F.3d 527,
12   528 (9th Cir. 1997).
13         If Petitioner prevails on his claim that he was sentenced under unconstitutionally
14   vague language, his sentence is illegal and he is not precluded from challenging his
15   sentence despite the waiver. As such, whether Petitioner is barred from seeking collateral
16   relief rests on the merits of his claim.
17   II. Procedural Bar
18         Respondent argues Petitioner procedurally defaulted his challenge because he failed
19   to file an appeal. A federal prisoner who fails to raise a claim on direct appeal procedurally
20   defaults the claim and must demonstrate cause and prejudice or actual innocence to obtain
21   relief under section 2255. Bousley v. United States, 523 U.S. 614, 622 (1998). Respondent
22   contends Petitioner cannot establish cause or prejudice to overcome the bar.
23         Petitioner maintains any procedural default is excused because his challenge was not
24   reasonably available until the Supreme Court overruled two prior Supreme Court decisions
25   holding the residual clause was not void for vagueness in Johnson and overturned lower
26   courts’ practice of imposing punishment under the section 924(c) residual clause.
27         A petitioner may demonstrate cause if his “constitutional claim is so novel that its
28   legal basis is not reasonably available to counsel.” Reed v. Ross, 468 U.S. 1, 16 (1984).

                                                   3
                                                          16cv01530 JAH     Criminal No.: 11cr00614 JAH
        Case 3:16-cv-01530-JAH Document 3 Filed 09/07/21 PageID.54 Page 4 of 6



 1   Prior to the Supreme Court’s ruling in Johnson, vagueness challenges to the residual clause
 2   of the Armed Career Criminal Act (“ACCA”) were not reasonably available. Similarly,
 3   the possible extension of the reasoning of Johnson to the guidelines’ similar language was
 4   not reasonably available. As such, Petitioner demonstrates cause.
 5         Petitioner also demonstrates prejudice because an application of an incorrect
 6   Guidelines range and sentencing affects a defendant’s substantial rights. Molina-Martinez
 7   v. United States, 136 S. Ct. 1338, 1346-47 (2016); United States v. Bonilla-Guizar, 729
 8   F.3d 1179, 1188 (9th Cir. 2013).
 9   III. Merits of Petitioner’s Claim
10         In his petition, Petitioner argues the holding invalidating the residual clause of the
11   ACCA applies equally to the residual clause of section 924(c) because the definition of
12   “crime of violence” in the residual clause of section 924(c) is identical to the language of
13   section 16(b) of the Immigration and Nationality Act which the Ninth circuit determined
14   has the same constitutional defects identified in Johnson. He maintains armed bank
15   robbery does not qualify as a crime of violence under the force clause of the statute because
16   it does not require proof of violent physical force or the intentional use or threatened use
17   of physical force.
18         In response, Respondent argues Petitioner fails to carry his burden to demonstrate
19   he was convicted under the residual clause of section 924(c) and maintains Petitioner fails
20   to demonstrate the statute is vague as applied to him. Additionally, Respondent argues
21   armed bank robbery is a crime of violence under the force clause.
22         In his reply, Petitioner contends the government’s argument that the categorial
23   approach does not apply is foreclosed by Ninth Circuit precedent. He further argues armed
24   bank robbery is not categorically a crime of violence.
25         In Johnson, the Supreme Court held that the “residual clause” of the ACCA, which
26   authorized a sentence enhancement based on a finding that a defendant’s prior conviction
27   “present[ed] a serious potential risk of physical injury to another,” was unconstitutionally
28   vague and could not be relied upon to enhance a sentence. 135 S.Ct. 1557. Here, Petitioner

                                                   4
                                                          16cv01530 JAH    Criminal No.: 11cr00614 JAH
        Case 3:16-cv-01530-JAH Document 3 Filed 09/07/21 PageID.55 Page 5 of 6



 1   challenges section 924(c) which generally prohibits the possession, carrying, or use of a
 2   firearm in relation to a crime of violence and carries a mandatory sentence. It defines a
 3   “crime of violence” as an offense that is a felony and
 4         (A) has as an element the use, attempted use, or threatened use of physical force
           against the person or property of another, or
 5
           (B) that by its nature, involves a substantial risk that physical force against the person
 6         or property of another may be used in the course of committing the offense.
 7
     18 U.S.C. § 924(c)(3). Courts generally refer to clause (A) as the “force clause” and to
 8
     clause (B) as the “residual clause.” See United States v. Gutierrez, 876 F.3d 1254, 1256
 9
     (9th Cir. 2017). In United States v. Davis, 139 S.Ct. 2319 (2019), the Supreme Court struck
10
     down the residual clause of section 924(c) as unconstitutionally vague. However, the Ninth
11
     Circuit has held armed bank robbery qualifies as a crime of violence under the force clause
12
     of section 924(c). United States v. Watson, 881 F.3d 782 (9th Cir. 2018).
13
           Because Petitioner was sentenced under the force clause and not the invalidated
14
     residual clause, he is not entitled to relief under Davis or Johnson and his motion is
15
     DENIED.
16
                             CERTIFICATE OF APPEALABILITY
17
            Pursuant to Rule 11 of the Rules following 28 U.S.C. section 2254, a district court
18
     “must issue or deny a certificate of appealability when it enters a final order adverse to the
19
     applicant” in Section 2255 cases such as this. A habeas petitioner may not appeal the denial
20
     of a Section 2255 habeas petition unless he obtains a certificate of appealability from a
21
     district or circuit judge. 28 U.S.C. § 2253(c)(1)(B); see also United States v. Asrar, 116
22
     F.3d 1268, 1269-70 (9th Cir. 1997) (holding that district courts retain authority to issue
23
     certificates of appealability under AEDPA). A certificate of appealability is authorized “if
24
     the applicant has made a substantial showing of the denial of a constitutional right.” 28
25
     U.S.C. § 2253(c)(2). To meet this threshold showing, a petitioner must show that: (1) the
26
     issues are debatable among jurists of reason, (2) that a court could resolve the issues in a
27
     different manner, or (3) that the questions are adequate to deserve encouragement to
28

                                                    5
                                                           16cv01530 JAH     Criminal No.: 11cr00614 JAH
        Case 3:16-cv-01530-JAH Document 3 Filed 09/07/21 PageID.56 Page 6 of 6



 1   proceed further. Lambright v. Stewart, 220 F.3d 1022, 1025-26 (9th Cir. 2000) (citing
 2   Slack v. McDaniel, 529 U.S. 473 (2000)).
 3         Based on this Court’s review of the record, this Court finds no issues are debatable
 4   among jurists of reason and no issues could be resolved in a different manner. This Court
 5   further finds that no questions are adequate to deserve encouragement to proceed further.
 6   Therefore, Petitioner is not entitled to a certificate of appealability.
 7                                 CONCLUSION AND ORDER
 8         Based on the foregoing, IT IS HEREBY ORDERED:
 9         1.     Petitioner’s motion to modify his sentence is DENIED;
10         2.     Petitioner’s motion for an order to set a briefing schedule (Doc. No. 46)
11                is DENIED as moot;
12         3.     Petitioner is DENIED a certificate of appealability.
13   DATED: September 7, 2021
14
                                                     _________________________________
15
                                                     JOHN A. HOUSTON
16                                                   United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

                                                    6
                                                            16cv01530 JAH       Criminal No.: 11cr00614 JAH
